95 F.3d 1146
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.George BAKALIS, Plaintiff, Appellant,v.Gunars RUTKOVSKIS, Elizabeth R. O'DONNELL and Peter M.LAURIAT, Defendants, Appellees.
No. 96-1637.
United States Court of Appeals, First Circuit.
Sept. 12, 1996.

George Bakalis on brief pro se.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
We affirm the dismissal of plaintiff's action for the reasons stated in the district court's April 3, 1996 memorandum and order.  For the reasons stated by the district court, we can not review the state court's dismissal of plaintiff's action.  As for plaintiff's allegations about the library's refusal to accept his papers and the city attorney's actions, they do not state any claim for which relief may be granted in a federal court.


2
Affirmed. Loc.  R. 27.1.